EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct antecedent basis:
-Claim 10, Line 2: “an” after “through” has been changed to --the--.
-Claim 10, Line 2: “a” after “into” has been changed to --the--.
-Claim 11, Line 2: “an” after “through” has been changed to --the--.
-Claim 11, Line 2: “a” after “into” has been changed to --the--.
-Claim 12, Line 2: “an” after “through” has been changed to --the--.
-Claim 12, Line 3: “a” after “into” has been changed to --the--.
-Claim 14, Line 3: “an” after “through” has been changed to --the--.
-Claim 14, Line 4: “a” after “into” has been changed to --the--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
5/1/21